Case: 1:19-cv-00281-DRC-SKB Doc #: 13 Filed: 05/29/20 Page: 1 of 7 PAGEID #: 122




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

KEVIN ILER, et al.,                                      Case No. 1:19-cv-281

       Plaintiffs,
                                                         Cole, J.
               vs.                                       Bowman, M.J.

WELLS FARGO, N.A.,

       Defendant.

                               REPORT AND RECOMENDATION


       Plaintiffs brought suit for violation of the Fair Debt Collection Practices Act

(“FDCPA”), violation of the Ohio Consumer Sales Practices Act (“CSPA”), and breach of

the duty of good faith and fair dealing. This matter is before the Court upon Defendant’s

Federal Rules of Civil Procedure 12(b)(6) motion to dismiss for failure to state a claim

upon which relief can be granted. (Doc. 8). Plaintiffs filed a motion in opposition. (Doc. 9).

Defendant then filed a reply in support of its motion to dismiss as well as a notice of

supplemental authority. (Docs.10 and 11).

   I. FACTUAL AND PROCEDURAL BACKGROUND

       Defendant Wells Fargo Bank, N.A. (“Wells Fargo”) is a corporation doing business

in Ohio. (Doc. 1, ¶ 5. Plaintiffs Kevin and Nancy Iler (“the Ilers”) owned property in Mason,

Ohio (“Property”), which was “subject to a mortgage loan provided by Wells Fargo”. Id. at

¶¶ 6-7. In 2008, Mrs. Iler was unemployed and Mr. Iler was the Vice President of

Operations at a company that went out of business that fall. Id. at ¶¶ 9-10. As a result,

Mr. Iler contacted Wells Fargo to discuss applying for Wells Fargo’s Borrower Counseling

Program to modify their mortgage and avoid foreclosure. Id. at ¶¶ 11-17.

                                              1
Case: 1:19-cv-00281-DRC-SKB Doc #: 13 Filed: 05/29/20 Page: 2 of 7 PAGEID #: 123




         For several months the Ilers remained in frequent contact with Wells Fargo to

request updates on their loan and to submit additional documents as requested by Wells

Fargo. Id. at ¶¶ 19-30. During this time period, the Ilers “refrained from pursuing

alternative means of satisfying [their] mortgage obligations.” Id. at ¶ 28. In January of

2009, Wells Fargo commenced foreclosure proceedings against the Property. Id. at ¶¶

31. The Property was eventually sold for $490,000, which caused the Ilers to lose

$107,000 equity in their home. Id. at ¶¶ 34-35.

         During the foreclosure proceedings, Wells Fargo continued to seek information

from the Ilers regarding their loan modification request. Id. at ¶¶ 32-33. As of April 2019,

the Ilers had not received a final decision regarding the approval of their loan modification

request. Id. at ¶ 37.

         In 2018, the Charlotte Observer published an article which reported that Wells

Fargo had experienced internal problems resulting in issues with the processing of loan

modification requests.1 Id. at ¶ 38. This alleged glitch occurred “around the same time as

the Ilers’ loan modification request.” Id. After becoming aware of this article, the Ilers’

retained counsel and sent a letter to Wells Fargo inquiring about the Ilers’ application. Id.

at ¶ 39. Despite an additional effort to contact Wells Fargo via email a few weeks later,

Wells Fargo allegedly did not respond. Id. at ¶ 42.

         Thereafter, Plaintiffs filed the instant action in April 2019 for violation of the Fair

Debt Collection Practices Act (“FDCPA”), violation of the Ohio Consumer Sales Practices

Act (“CSPA”), and breach of the duty of good faith and fair dealing. Defendant now moves

to dismiss Plaintiffs’ complaint.


1
 Though the complaint states that the internal error occurred at this time, the article says the error occurred
between April 2010 and October 2015.

                                                         2
Case: 1:19-cv-00281-DRC-SKB Doc #: 13 Filed: 05/29/20 Page: 3 of 7 PAGEID #: 124




   II. Analysis

           A. Standard of Review

       Although a complaint need not contain “detailed factual allegations,” it must

provide “more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007)). The Court must accept all well-pleaded factual allegations as true,

but is not required to “accept as true a legal conclusion couched as a factual allegation.”

Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).

           B. Defendant’ motion to dismiss is well-taken

       Wells Fargo argues that it is not subject to the FDCPA because it is not a debt

collector. Wells Fargo also argues that it is not subject to the CSPA because it is a

financial institution. Furthermore, Wells Fargo argues that, even if the FDCPA or the

CSPA did apply to this suit, the claims would still be time-barred. Finally, Wells Fargo

argues that the submission of an application for a loan modification is not a contract.

Plaintiffs contend however, that the CSPA applies to Wells Fargo because the loan

modification process constitutes a consumer transaction, which is covered by the CSPA.

Furthermore, the Ilers argue that the claims are not time-barred because they are subject

to equitable tolling. Finally, the Ilers argue that the conduct between the parties created

a contractual relationship. Plaintiffs’ contentions are unavailing.

        To state a claim under the FDCPA, a pleading must allege facts showing: (1) the

plaintiff is a consumer; (2) the debt arises out of a transaction that is primarily for personal,

family, or household purposes; (3) the defendant is a “debt collector” as defined by the

FDCPA; and (4) the defendant violated the FDCPA. Smith v. Nationstar Mortg., LLC, 756



                                               3
Case: 1:19-cv-00281-DRC-SKB Doc #: 13 Filed: 05/29/20 Page: 4 of 7 PAGEID #: 125




Fed. Appx. 532, 535-36 (6th Cir. 2018) (citing Wallace v. Wash. Mut. Bank, F.A., 683 F.3d

323, 326 (6th Cir. 2012)). “The legislative history of section 1692a(6) indicates

conclusively that a debt collector does not include the consumer’s creditors . . . or an

assignee of a debt, as long as the debt was not in default at the time it was assigned.”

See Wadlington v. Credit Acceptance Corp., 76 F.3d 103, 106 (6th Cir. 1996) (quoting

Perry v. Stewart Title Co., 756 F.2d 1197, 1208 (5th Cir. 1985)). Here, because the Ilers’

loan was not in default at the time of the alleged FDCPA violation, Wells Fargo would be

considered a creditor and, therefore, not subject to the FDCPA.

       Even if Wells Fargo is subject to the FDCPA, the statute of limitations, provided by

the statute, bars this claim. The Ilers correctly note that a “motion under Rule 12(b)(6),

which considers only the allegations in the complaint, is generally an inappropriate vehicle

for dismissing a claim based upon the statute of limitations.” Cataldo v. United States

Steel Corp., 676 F.3d 542, 547 (6th Cir. 2012). “However, dismissal is warranted if the

allegations in the complaint affirmatively show that the claim is time-barred.” Lutz v.

Chesapeake Appalachia, L.L.C., 717 F.3d 459, 464 (6th Cir. 2013) (internal citations and

quotations omitted).

       The FDCPA provides that plaintiffs may bring a suit “within one year from the date

on which the violation occurs.” 15 U.S.C.A. § 1692k. The United States Supreme Court

recently clarified that “the statute of limitations [for FDCPA claims] begins to run on the

date on which the alleged FDCPA violation occurs, not the date on which the violation is

discovered.” Rotkiske v. Klemm, 140 S. Ct. 355, 357 (2019).

       Here, the Ilers’ complaint alleges that Wells Fargo failed to properly consider their

loan modification requests and “deliberately misled” them to gain more information



                                             4
Case: 1:19-cv-00281-DRC-SKB Doc #: 13 Filed: 05/29/20 Page: 5 of 7 PAGEID #: 126




regarding their finances. Doc. 1, ¶ 33. The Ilers were aware of these alleged violations in

2009. Therefore, the statute of limitations for this claim expired in 2010. The complaint at

bar was filed in 2019, nine years past the statute of limitations period. The allegations in

the Ilers’ complaint affirmatively show that the FDCPA claim is time-barred.

       Despite the one-year statute of limitations, the Ilers claim that equitable tolling

should apply to this suit and prevent their FDCPA claim from being time-barred. “The

doctrine of fraudulent concealment allows equitable tolling of the statute of limitations

where 1) the defendant concealed the underlying conduct, 2) the plaintiff was prevented

from discovering the cause of action by that concealment, and 3) the plaintiff exercised

due diligence to discover the cause of action.” Fillinger v. Lerner Sampson & Rothfuss,

624 Fed. Appx. 338, 341 (6th Cir. 2015) (quoting Huntsman v. Perry Local Sch. Bd. of

Educ., 379 Fed. Appx. 456, 461 (6th Cir. 2010)).

       The Ilers’ complaint fails the first element of this test. “A party must state with

particularity the circumstances constituting” fraud. Fed.R.Civ.P. 9(b). Here, the Ilers

merely suggest that Wells Fargo “us[ed] deceptive means to collect information about the

Ilers . . . under the pretense of a Borrower Counseling Program” and that Wells Fargo

“us[ed] unfair and unconscionable means to collect a debt . . . [by] deceiving the Ilers by

convincing them that there was a bona fide Borrower Counseling Program when there is

none.” Doc. 1, ¶¶ 45-46. The Ilers have not shown that Wells Fargo took any action to

conceal the error before the 2018 news article nor does the article itself mention any

fraudulent conduct in relation to loan requests. Rather, the Ilers have merely stated legal

conclusions framed as factual allegations.




                                             5
Case: 1:19-cv-00281-DRC-SKB Doc #: 13 Filed: 05/29/20 Page: 6 of 7 PAGEID #: 127




          Notably, the 2018 news article mentions that the internal error by Wells Fargo

allegedly “affected customers in the foreclosure process between April 2010 and October

2015.” Doc. 1, Ex. 8. The Ilers’ issues with Wells Fargo occurred during 2008 and early

2009. (Doc. 1, ¶¶ 11-34). Therefore, the article, which the Ilers utilize for their fraud

suspicion and equitable tolling arguments, is not applicable to the time period related to

their claim.

          For these reasons, Defendant’s motion to dismiss Plaintiff’s FDCPA claims is well-

taken and should be granted.

             C. State Law Claims

          Upon dismissal of the Ilers’ federal claims, the Court should decline to

exercise supplemental jurisdiction over plaintiff’s state-law claims pursuant to 28 U.S.C.

§ 1367(c)(3).

   III.      CONCLUSION

          In light of the foregoing, IT IS RECOMMENDED THAT Defendant’s motion to

dismiss (Doc. 8) be GRANTED; that this case be CLOSED.


                                                         s/ Stephanie K. Bowman
                                                         Stephanie K. Bowman
                                                         United States Magistrate Judge




                                              6
Case: 1:19-cv-00281-DRC-SKB Doc #: 13 Filed: 05/29/20 Page: 7 of 7 PAGEID #: 128




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

KEVIN ILER, et al.,                                     Case No. 1:19-cv-281

       Plaintiff,
                                                        Cole, J.
               vs.                                      Bowman, M.J.

WELLS FARGO, N.A.,

       Defendant.

                                         NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report and Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support

of the objections. A party shall respond to an opponent’s objections within FOURTEEN

(14) DAYS after being served with a copy of those objections. Failure to make objections

in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            7
